DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        XAVIER JOHNSON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-2431

                             [April 21, 2022]

  Appeal from the Circuit Court for the Nineteenth Circuit, Martin
County; Steven J. Levin, Judge; L.T. Case No. 432021CA000729A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and ARTAU, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.